Citation Nr: 1522291	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-35 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  This matter was previously remanded by the Board in July 2012, December 2013, June 2014, and December 2014.


FINDING OF FACT

The probative, competent evidence does not demonstrate that an acquired psychiatric disorder, to include depression and anxiety disorder NOS, is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression and anxiety disorder NOS, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  June 2008 and July 2013 letters satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating.	

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his service connection claim for PTSD in August 2010 and December 2011.  In July 2012, the Board denied the issue of entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for further examination.  The Veteran again underwent VA examination in September 2012.  In December 2013, the Board found the September 2012 opinion inadequate and again remanded the claim.  An addendum opinion was obtained in January 2014, and the Board again remanded for clarification due to an internal inconsistency in the wording of the examiner's opinion.  Another addendum opinion was obtained July 2014.  The Board remanded the case for further clarification in December 2014 due to assertions by the Veteran's representative that the VA examiner had not adequately explained comments regarding the Veteran's possible alcohol abuse and post-service traumatic incidents.  A final addendum opinion was obtained in January 2015.  

Upon review, the Board finds that, when taken together, the September 2012 VA examination and opinion, along with the July 2014 and January 2015 opinions, are sufficient and adequate for purposes of determining service connection.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed an examination and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  The January 2015 VA examiner reviewed the representative's comments regarding the previous opinion, sufficiently addressed the concerns, and ultimately provided the same opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for an acquired psychiatric disorder other than PTSD.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with the July 2012, December 2013, June 2014, and December 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has an acquired psychiatric disorder as a result of active duty service.  Specifically, he asserts that traumatic experiences in service led him to develop an acquired psychiatric disorder.

With respect to a current disability, the record reflects a clinical diagnosis of anxiety disorder NOS during the pendency of the appeal.  As such, the Board finds that the Veteran has demonstrated a current disability for service connection purposes.  The Board notes that the Veteran's VA treatment records also indicate that the Veteran received treatment for depression.

With respect to an in-service event or injury, the Veteran asserts that he was exposed to traumatic events during active duty service.  Specifically, he reports that in May 1971 he witnessed a mortar hit a helicopter in Vietnam which resulted in the deaths of three soldiers.  As the occurrence of this in-service event was previously conceded to be consistent with the places, types, and circumstances of the Veteran's service, the Board finds that the Veteran has demonstrated an in-service event or injury for the purposes of establishing service connection.

With respect to a nexus between a current disability and an in-service event or injury, the Board finds that the only competent medical opinions of record are the September 2012 VA opinion and the addendum opinions provided in July 2014 and January 2015, all of which are negative to the Veteran's claim.  An August 2010 VA examiner addressed only the Veteran's contention that he had PTSD.  A December 2011 VA examiner diagnosed anxiety disorder NOS, but provided no opinion as to the etiology of the disorder.  The September 2012 VA examiner conducted an examination of the Veteran, reviewed the claims file, and addressed the Veteran's lay statements regarding his symptoms.  The September 2012 examiner opined that the Veteran did not have a current acquired psychiatric disorder, but that it was less likely than not that any psychiatric disorder diagnosed during the pendency of the claim was related to any incident of the Veteran's active duty service.  

As the September 2012 opinion did not specifically address the Veteran's diagnosis of anxiety disorder NOS, an addendum opinion was obtained in January 2014.  The January 2014 VA examiner found that the Veteran did not have a current acquired psychiatric disorder, but that any psychiatric disorder present during the pendency of the claim, including depression and anxiety disorder NOS, was less likely than not the result of disease or injury incurred or aggravated during service.  The VA examiner specifically noted the Veteran's assertions that his wartime service in Vietnam, including witnessing the helicopter explosion and other events, had caused trauma which resulted in a psychiatric disorder.  However, the examiner also found it probative that the Veteran had gone nearly 38 years without reporting any symptoms of anxiety or depression, had possibly been abusing alcohol at the time the depression and anxiety diagnoses were made, and had witnessed many traumatic events in his post-service career as a police officer.  Due to an internal inconsistency in the wording of the January 2014 examiner's opinion, the VA examiner again provided the same opinion, correcting the inconsistency, in a July 2014 addendum report.  Upon review of the July 2014 addendum, the Veteran's representative noted concerns regarding the VA examiner's reliance on the Veteran's potential alcohol abuse and post-service traumas.  As such, a final addendum was obtained in January 2015.  In that opinion, the VA examiner adequately reviewed and addressed the representative's concerns, but ultimately reached the same conclusion, that any acquired psychiatric disorder diagnosed during the pendency of the appeal was less likely than not related to the Veteran's active duty service for the reasons stated in the January and July 2014 opinions.
The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Veteran asserted throughout the pendency of the appeal that he had an acquired psychiatric disorder as a result of active duty.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the diagnosis of an acquired psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinion of the Veteran as to whether a current disability is related to active duty does not constitute competent medical evidence and lacks probative value.  

Additionally, as some forms of acquired psychiatric disorders may be categorized as psychoses, the Veteran could have a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d 1331.  Upon review, however, the Board finds that the Veteran has never alleged that any symptoms of an acquired psychiatric disorder began in or within one year of service.  The VA examination reports and treatment records do not indicate that the Veteran ever experienced any symptoms or sought treatment until 2009, roughly 36 years after separation from active duty service.  There is no indication that any acquired psychiatric disorder had its onset prior to that time.  As such, continuity of symptomatology has not been established, nor can any acquired psychiatric disorder be said to have manifested to a compensable degree within one year of service.  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety disorder NOS.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety disorder NOS, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


